Order and judgment (one paper), Supreme Court, New York County (Doris Ling-Cohan, J.), entered March 8, 2005, which denied petitioner police officer’s application to annul respondents’ determination denying him accidental disability retirement benefits, and dismissed the petition, unanimously affirmed, without costs.
*298The determination is supported by uncontradicted psychological opinion that petitioner’s disabling posttraumatic stress disorder was caused not by a qualifying accident but by accumulated stress related to a series of traumatic experiences over the course of 13 years of service (see Matter of Hipple v Ward, 146 AD2d 201 [1989], lv denied 74 NY2d 614 [1989]). In any event, petitioner’s monthlong involvement with disfigured victims of an acid-thrower, which he claims was the precipitating cause of his disability, was not an accident (see Matter of Baird v Kelly, 25 AD3d 311, 313 [2006]). Concur—Saxe, J.P., Marlow, Nardelli, Catterson and McGuire, JJ.